Citation Nr: 1605308	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-02 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to September 10, 2014, and in excess of 70 percent as of September 10, 2014, for bipolar disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to September 1995 with additional unverified service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Appeals Management Center in Washington, D.C.  The case is currently under the jurisdiction of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal of the initial evaluation assigned for his bipolar disorder.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the issue of an increased initial rating for bipolar disorder by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2015); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

The Veteran perfected his appeal of the November 2009 rating decision granting service connection for bipolar disorder and assigning an initial 30 percent evaluation.  In a December 2015 written statement, the Veteran indicated that he wished to withdraw this appeal.  His withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204(b)(3) (2015).  As there remain no allegations of errors of fact or law for appellate consideration on this issue, the Board does not have jurisdiction to review the claim for an increased initial rating for bipolar disorder.  It is dismissed.


ORDER

The appeal of the initial evaluation assigned for bipolar disorder is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


